Citation Nr: 0707955	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  05-18 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than February 
14, 2003, for the award of service connection for hearing 
loss.

2.  Entitlement to an effective date earlier than February 
14, 2003, for the award of service connection for tinnitus.

3.  Entitlement to separate 10 percent ratings for bilateral 
tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that granted service connection for 
hearing loss and tinnitus, effective February 14, 2003.  The 
veteran timely perfected an appeal for an earlier effective 
date for both disabilities.

The veteran was scheduled for a Board hearing at the RO.  
Prior to the hearing, the veteran informed VA that he would 
be unable to attend due to his age and health.  Thus, his 
request for a hearing before a member of the Board is 
considered withdrawn.  See 38 C.F.R. § 20.704 (2006).  

In an April 2006 statement, the veteran expressed 
dissatisfaction with the denial of his claim for separate 
ratings for bilateral tinnitus.  As a statement of the case 
has not been issued, remand for such is required.  Thus, this 
issue is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.

In August 2006, the veteran's case was advanced on the docket 
under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2006).  


FINDINGS OF FACT

1.  On April 23, 1986, VA received the veteran's original 
claim of entitlement to service connection for hearing loss 
and tinnitus.

2.  The RO denied the claim in an August 1986 rating 
decision, and the Board affirmed the denial in an August 1987 
decision.

3.  On February 14, 2003, VA received the veteran's claim to 
reopen the previously denied claim for service connection for 
hearing loss and tinnitus.  

4.  In January 2004, the veteran submitted copies of service 
department records that were previously not of record.

5.  Based in part on these service department records, in a 
September 2004 rating decision, the RO reopened the 
previously denied claim and granted service connection for 
hearing loss and tinnitus.


CONCLUSION OF LAW

The criteria for an effective date of April 23, 1986, for the 
award of service connection for hearing loss and tinnitus are 
met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 
3.156, 3.400 (effective October 6, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with these issues given the fully favorable nature 
of the Board's decision.  



II.  Analysis

The laws applicable to effective dates provide that, except 
as otherwise provided, the effective date of an award based 
on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a) (West 2002).

The implementing regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2006).

Effective October 6, 2006, VA amended the regulations 
regarding effective dates for reopened claims based on the 
receipt of service department records (38 C.F.R. §§ 
3.156(c), 3.400(q)).  See 71 Fed. Reg. 52455 (Sept. 6, 2006).  
The substance of the regulations, however, remains 
essentially the same.  See Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  As neither version of the regulations is 
more favorable to the veteran, the Board will simply cite to 
the new regulations.

At any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) 
(effective October 6, 2006).  

An award made based all or in part on such service department 
records is effective on the date entitlement arose or the 
date VA received the previously decided claim, whichever is 
later.  38 C.F.R. § 3.156(c)(3) (effective October 6, 2006).

A retroactive evaluation of disability resulting from disease 
or injury subsequently service connected on the basis of the 
new evidence from the service department must be supported 
adequately by medical evidence.  Where such records clearly 
support the assignment of a specific rating over a part or 
the entire period of time involved, a retroactive evaluation 
will be assigned accordingly, except as it may be affected by 
the filing date of the original claim.  38 C.F.R. 
§ 3.156(c)(4) (effective October 6, 2006).

In this case, the veteran contends, in essence, that he is 
entitled to an effective date of April 23, 1986, the date on 
which he initially filed his claim of entitlement to service 
connection for hearing loss and tinnitus.  

The record shows that, on April 23, 1986, VA received the 
veteran's original claim of entitlement to service connection 
for hearing loss and tinnitus.  The RO denied the claim in an 
August 1986 rating decision, and the Board affirmed the 
denial in an August 1987 decision.  The Board decision is 
final.  38 U.S.C.A. §§ 7103(a), 7104 (West 2002); 38 C.F.R. § 
20.1100(a) (2006).  Thus, new and material evidence was 
needed to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).

On February 14, 2003, VA received the veteran's claim to 
reopen the previously denied claim of entitlement to service 
connection for hearing loss and tinnitus.  In January 2004, 
the veteran submitted copies of service department records 
that were previously not of record.  Based in part on these 
service department records, in a September 2004 rating 
decision, the RO reopened the previously denied claim and 
granted service connection for hearing loss and tinnitus.  
The RO assigned an effective date of February 14, 2003, the 
date VA received his claim to reopen.

As the veteran's claim was awarded based in part on service 
department records that existed but had not been associated 
with the claims file when VA first decided the claim, the 
proper effective date is the date VA received the previously 
decided claim, April 23, 1986.  38 C.F.R. § 3.156(c).  The 
record does not show, and the veteran does not contend, that 
he filed an earlier claim prior to that date.  Moreover, his 
original claim for service connection for these conditions 
was received by VA more than a year after his separation from 
service.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2).  Thus, April 23, 1986, is the earliest 
effective date permitted by law in this case.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

ORDER

Subject to the provisions governing the award of monetary 
benefits, an effective date of April 23, 1986, for the award 
of service connection for hearing loss and tinnitus is 
granted.

REMAND

A review of the record also reflects that the veteran's claim 
of entitlement to separate 10 percent evaluations for 
bilateral tinnitus was denied by a March 2006 letter.  The 
veteran submitted correspondence in April 2006 which, when 
liberally construed, constitutes disagreement with that 
decision.  Accordingly, the Board is required to remand this 
issue to the RO for the issuance of a statement of the case.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO 
has issued the statement o the case, the claim should be 
returned to the Board only if the veteran perfects the appeal 
in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).

This claim is remanded for the following action:

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case, so 
that the veteran may have the 
opportunity to complete an appeal on 
this issue (if he so desires) by filing 
a timely substantive appeal.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C. §§ 5109B, 7112.



		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


